Exhibit 99.2 ILLINOIS TOOL WORKS INC. PRO FORMA STATEMENT OF INCOME RESTATED FOR DISCONTINUED OPERATIONS* (UNAUDITED) (In thousands except per share amounts) 1Q 2010 2Q 2010 3Q 2010 4Q 2010 2010 YTD 1Q 2011 Operating Revenues $ Cost of revenues Selling, administrative, and R&D expenses Amortization and impairment of goodwill and other intangible assets Operating Income Interest expense ) Other income (expense) Income from Continuing Operations Before Income Taxes Income taxes Income from Continuing Operations Income from Discontinued Operations Net Income $ Income Per Share from Continuing Operations: Basic $ Diluted $ Income Per Share from Discontinued Operations: Basic $ Diluted $ Net Income Per Share: Basic $ Diluted $ Shares of Common Stock Outstanding During the Period: Average Average assuming dilution *The 2010 quarterly and full year pro forma operating results of the Company and by segment have also been restated to reflect the elimination of the one month international reporting lag and certain reclassifications of 2010 segment data to conform with current year reporting. For additional information, refer to the Company’s Form 8-K current reports dated April 21, 2011 and March 21, 2011.
